              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:16-cr-00051-MR-WCM-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
     vs.                        )                        ORDER
                                )
                                )
STEVEN WHITE,                   )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Stay

[Doc. 162].

      The Defendant moves for a stay in this matter pending resolution of

the indictment filed against the Defendant in the criminal case file number

1:18-cr-147-MR-WCM-1.

      Upon consideration of the nature of this matter, the issues presented,

and the particular stage of the proceedings, the Court will, in the exercise of

its discretion, deny the Defendant’s Motion. However, the Court will defer

calendaring of the supervised release violation hearing in this matter until

after the Defendant’s Rule 11 hearing or trial in the criminal case file number

1:18-cr-147-MR-WCM-1, whichever shall occur.
     IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Stay

[Doc. 162] is DENIED.

     IT IS SO ORDERED.

                            Signed: February 8, 2019




                                   2
